Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 was filed with the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The corrected drawings for Figure 10 were received on 11/26/2019.  These drawings are corrected to replace Figure 10 appropriately, and were therefore considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Irie (US 2014/0010408).
An attached object detection apparatus (Abstract discloses a lens attached matter detector), an extractor that extracts, based on edges detected from pixels of a captured image captured by an image capturing apparatus, a candidate region for an attached object region corresponding to an attached object on the image capturing apparatus (paragraph 0049 and Figure 4 discloses an edge detection process that detects the pixels of the object portions in an input image. 0041 discloses that the input image comes from a camera (Fig. 2-20). Paragraph 0055 discloses that the matter detected is extracted as a block (Fig. 2-201). Based on the edge detection and extraction, paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera.

    PNG
    media_image1.png
    434
    445
    media_image1.png
    Greyscale
 
[AltContent: textbox (Candidate region which comprises the attention region 201a and 201B is outlined in thick black bordered box.)]





a determiner that determines, based on a fluctuation of luminance distribution of pixels within the candidate region extracted by the extractor, whether or not the candidate region is the attached object region (Irie paragraph 0056 and Fig. 5 discloses that the average luminance of pixels for every block is calculated. Paragraph 0059 discloses comparing the average luminance of attention block pixels in the candidate region to the average luminance of the surrounding circumference blocks pixels to get the ratio of the bright circumference blocks (the fluctuation of luminance distribution) for the candidate region. Paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
Regarding claim 2, Irie discloses the determiner determines, based on the fluctuation of the luminance distribution of the candidate region in a vertical direction or a horizontal direction, whether or not the candidate region is the attached object region (Paragraph 0059 discloses comparing the average luminance of attention block pixels in the candidate region to the average luminance of the surrounding circumference blocks pixels (including both horizontally and vertically) to get the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
Regarding claim 3, a calculator that i) divides the candidate region into unit regions each having predetermined pixels, and ii) calculates a representative luminance value for each unit region, wherein (paragraph 0048 and figure 3B discloses an obtainer 35 (which is part of the processor 31)  that splits the input image 3A (which includes the candidate region) into a plurality of unit blocks. 0056 discloses calculating an average brightness value by the brightness distribution extractor 35 (which is also part of the processor 31) for each of these unit blocks (which include the blocks that will later comprise the candidate region) to get a representative luminance value), the determiner determines, based on fluctuation of the representative luminance values of the candidate region, whether or not the candidate region is the attached object region (Paragraph 0059 discloses comparing the luminance of attention block in the candidate region to the luminance of the surrounding circumference blocks  to get the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region..  Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the fluctuation of luminance distribution, determining the candidate region is the attached object region).
Regarding claim 4, a converter that converts luminance of the pixels within the candidate region into unit luminance by dividing values of the luminance by a predetermined range, wherein (Paragraph 0056, Figure 5, and Expression 1 disclose a brightness distribution extractor 37 (part of the processor Fig. 2-31) that converts the luminance of the pixels values (Fig. 5-I(n,m)) of each block (including the blocks that will be determined to comprise the candidate region)) into a unit luminance. This is done by talking the sum of the values of luminance in the block and taking dividing the sum of the values by the range of the total number of pixels (See Expression 1)), the determiner determines, based on fluctuation of distribution of the unit luminance, whether or not the candidate region is the attached object region (Paragraph 0059 discloses comparing the attention block unit luminance (the average luminance of attention block pixels in the candidate region) to the surrounding circumference block units luminance  (the average luminance of the surrounding circumference blocks pixels)  to get the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region.  Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the fluctuation of luminance distribution, determining the candidate region is the attached object region).
Regarding claim 8, Irie discloses in a case where the determiner continuously determines that the candidate region is the attached object region based on a plurality of the captured images captured time sequentially, the determiner determines that the candidate region is a confirmed attached (Irie paragraph 0061 discloses iterating through this process multiple times and obtaining a plurality of images captured time within a predetermined time, i.e. 20 times within a span of a second, and acquiring the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region, the average of the brightness value for every block, and the number of counted weak edges score values in the center attention block region of the candidate region (Fig. 7 and paragraph 0060) for the plurality of images. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on these values obtained from the images captured sequentially in time, determining the candidate region is the attached object region. Paragraph 0044-0045 discloses that this processes is started and continued at a threshold speed).
Regarding claim 9, Irie discloses every time in which the determiner performs a determination process for determining whether or not the candidate region is the attached object region (paragraph 0061 discloses performing the process time determination process multiple times and acquiring the ratio of the bright circumference blocks ( the fluctuation of luminance distribution) for the candidate region, the average of the brightness value for every block, and the number of counted weak edges score values in the center attention block region of the candidate region (Fig. 7 and paragraph 0060), the determiner gives to the candidate region a score according to a determination result, and determines that the candidate region of which a sum of the scores satisfies a predetermined threshold condition is the confirmed attached object region (Fig. 20 and paragraph 0066-0072 discloses that the matter is ultimately determined when the score of determination is calculated based upon the adding rate (0070) of the values output by the determination process. When the score of matter determination target is above a threshold, it is determined there is matter in the candidate region, and therefore the candidate region is the attached object region).
Regarding independent claim 10, Irie discloses An attached object detection method comprising the steps of (Irie Fig. 16 discloses an attached object detection method), extracting, based on edges detected from pixels of a captured image captured by an image capturing apparatus, a candidate region for an attached object region corresponding to an attached object on the image capturing apparatus (paragraph 0049 and Figure 4 discloses an edge detection process that detects the pixels of the portions in an input image. 0041 discloses that the input image comes from a camera (Fig. 2-20). Paragraph 0055 discloses that the matter detected is extracted as a block (Fig. 2-201). Based on the edge detection and extraction, paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera.), determining, based on a fluctuation of luminance distribution of pixels within the candidate region extracted by the extractor, whether or not the candidate region is the attached object region (Irie paragraph 0056 and Fig. 5 discloses that the average luminance of pixels for every block is calculated. Paragraph 0059 discloses comparing the average luminance of attention block pixels in the candidate region to the average luminance of the surrounding circumference blocks pixels to get the ratio of the bright circumference blocks (the fluctuation of luminance distribution) for the candidate region. Paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
Regarding independent claim 11, Irie A non-transitory computer-readable medium storing instructions that, when executed by a processor of a controller, cause the processor to: (Irie paragraph 0040 discloses a memory which can store program or data or temporarily store data), extract, based on edges detected from pixels of a captured image captured by an image capturing apparatus, a candidate region for an attached object region corresponding to an attached object on the image capturing apparatus (paragraph 0049 and Figure 4 discloses an edge detection process that detects the pixels of the object portions in an input image. 0041 discloses that the input image comes from a camera (Fig. 2-20). Paragraph 0055 discloses that the matter detected is extracted as a block (Fig. 2-201). Based on the edge detection and extraction, paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera.), determine, based on a fluctuation of luminance distribution of pixels within the candidate region extracted by the extractor, whether or not the candidate region is the attached object region (Irie paragraph 0056 and Fig. 5 discloses that the average luminance of pixels for every block is calculated. Paragraph 0059 discloses comparing the average luminance of attention block pixels in the candidate region to the average luminance of the surrounding circumference blocks pixels to get the ratio of the bright circumference blocks (the fluctuation of luminance distribution) for the candidate region. Paragraphs 0056-0057 disclose extracting and selecting an attention block (201A) and surrounding circumference blocks (Fig. 6-201B) which comprise the candidate region which corresponds to the attached matter on the camera. Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irie (US20140010408) in view of Tsuji (US20170220890).
Regarding claim 5, Irie discloses the determiner determines that the candidate region is the attached object region (Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
However, Irie does not explicitly disclose in a case where a fluctuation pattern of the luminance distribution of the candidate region satisfies a predetermined fluctuation pattern, the determiner determines that the candidate region is the attached object region.
Tsuji extracts an object from an image and further discloses in a case where a fluctuation pattern of the luminance distribution of the candidate region satisfies a predetermined fluctuation pattern (Tsuji paragraphs 0038-0043 disclose comparing the brightness fluctuation pattern of a template and a partial image and performing matching by trying to minimize the sum of absolute difference equation (Equation 3) between the template and the partial image to satisfy the template).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irie to include comparing the fluctuation pattern of the luminance distribution as disclosed by Tsuji because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in image object classification (Tsuji paragraphs 005 and 007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Irie (US20140010408) in view of Sawaki (US20140270532).
Regarding claim 6, Irie discloses the determiner determines that the candidate region is the attached object region (Fig. 16 S80 and paragraphs 0066-0070 disclose that based on the ratio of the bright circumference blocks fluctuation of luminance distribution, determining the candidate region is the attached object region).
However, Irie does not explicitly disclose in a case where the fluctuation of the luminance distribution of the candidate region is convex shaped or concave shaped. 
Sawaki is also an attached matter detector and discloses in a case where the fluctuation of the luminance distribution of the candidate region is convex shaped or concave shaped (paragraph 0032 discloses a shape recognition process which 
    PNG
    media_image2.png
    307
    356
    media_image2.png
    Greyscale
determines whether or not the candidate region has a circular convex shape). 







It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irie to include detecting the shape of the matter as disclosed by Sawaki because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve matter detection performance (Sawaki paragraph 0032).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Irie (US20140010408) in view of Tani (US20170220890).
Regarding claim 7, Irie discloses in a case where l) luminance of each pixel within a center region of the candidate region is equal to or greater than a first predetermined threshold (Irie paragraph 0130 discloses that for water drop detection, the attachment of the water drops can be determined when the average brightness of attention block pixels of the candidate region is equal to or greater than the threshold average circumference block brightness value).
However, Irie does not disclose an edge strength of each pixel within the center region of the candidate region is less than a second predetermined threshold, the determiner determines that the candidate region is the attached object region.
Tani is an attached matter detector and discloses an edge strength of each pixel within the center region of the candidate region is less than a second predetermined threshold, the determiner determines that the candidate region is the attached object region (Tani paragraph 0058-0059 discloses determining the average edge strength of a center region (which would correspond to the attention block), and when the average edge strength is smaller than the threshold value, determining that the candidate region is the attached object region).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Irie to include detecting the edge strength of the center region and comparing it to a threshold value as disclosed by Tani because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to assist in detection of water drops (Tani paragraph 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mandai (US20190174029) discloses an in-vehicle device that captures an image with a camera that includes a matter detection unit that captures, stores, and analyzes the captured image to determine whether a region in the image has attached matter using edge strength and thresholding over a span of time.  Rainy Weather Recognition from In-Vehicle Camera Images for Driver Assistance by Kurihata published in 2005 discloses detecting of raindrops using in-vehicle camera images using subspace method that extracts features using principal component analysis from images that have common features and training a system to template match between template and test images. Takemura (US2016030754) discloses a water drop detection unit that calculates the score for each pixel by calculating an inner and outer luminance value and determining whether the inner value has a greater value than the outer reference values. This is done over a sequence of images to determine which pixels contain water droplets. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANESH VENKAT ARUNA whose telephone number is (571)272-2560. The examiner can normally be reached on Monday-Friday 8:00-5:30. Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttps://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199(IN USA OR CANADA) or 571-272-1000.
/GANESH ARUNA/Examiner, Art Unit 2663    

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663